FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                         May 26, 2017

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 17-3056
                                                (D.C. No. 2:15-CR-20019-JAR-1)
CHARLES LEONHARDT HAUPT,                                    (D. Kan.)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before MORITZ, EBEL, and O’BRIEN, Circuit Judges.


      The government has filed a motion to dismiss this appeal pursuant to an appeal

waiver included in defendant-appellant Charles Haupt’s plea agreement. Mr. Haupt,

through counsel, “agrees that his appeal waiver is enforceable under . . . United

States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc)” and “does not oppose the

dismissal of this appeal.” Resp. to Mot. for Enforcement of Appeal Waiver at 1.




      *
         This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Accordingly, the appeal is dismissed.


                                        Entered for the Court
                                        Per Curiam




                                 -2-